— Order, insofar as appealed from, unanimously reversed, on the law, without costs, and motion denied. Memorandum: The court erred in granting summary judgment to the third-party plaintiff. It is undisputed that an employee of third-party defendant signed a document when he picked up a piece of equipment, but whether his signature bound his employer to an indemnification provision on the reverse side of the document depends upon whether he had actual or apparent authority to enter into such a contract (see, Lake Steel Equip. Rental v Elia Bldg. Co., 72 AD2d 948), which is a question of fact. We pass on no other issues. (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J. — summary judgment.) Present —Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.